Citation Nr: 1755989	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for bilateral sensorineural hearing loss.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Philippine Guerilla and Combination Service from February 1946 to July 1946.

This matter arose to the Boar of Veterans' Appeals (Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pasay City, Philippines.

The Board previously remanded this case for further evidentiary development in April 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a rating in excess of 40 percent for bilateral hearing loss. The Board sincerely regrets the additional delay, but finds that a remand is necessary due to the Veteran's request for an updated examination.

As reported in the Board's previous remand, in correspondence dated December 2015, April 2016, July 2016, and November 2016, the Veteran stated his condition had worsened and requested a new examination. An new examination for the Veteran was scheduled, but the Veteran cancelled due to an unexpected event. The Veteran's examination was re-scheduled, but the examiner then cancelled the examination because he was unable to contact the Veteran. The record does not demonstrate that the Veteran was ever notified of the time and place of the re-scheduled examination. Accordingly, another remand is warranted so that the RO may properly notify the Veteran of the time and place and of his examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for an examination to determine the nature and severity of his current hearing loss.

The examination should include discussion of the Veteran's documented inability to hear in conversation and over the telephone. All clinical findings should be reported in detail.

***The examiner is particularly asked to elicit specific information from the Veteran concerning the functional effects of his hearing loss on his daily living abilities.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




